

Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT is made as of the 1st day of May, 2006, by and between
Century Aluminum Company, a Delaware corporation (the “Company”), and Robert R.
Nielsen (the “Executive”).
 
RECITALS
 
A. The Company desires to employ Executive as its Executive Vice President,
General Counsel and Secretary; and
 
B. Executive is willing to accept such employment on the terms and conditions
set forth in this Agreement.
 
THE PARTIES AGREE as follows:
 
1.1 Position and Term of Employment. Executive’s employment hereunder shall
commence as of May 1, 2006, and shall end December 31, 2008, unless terminated
sooner pursuant to Section 7 of this Agreement or extended by the mutual
agreement of the parties. Executive shall be employed as the Executive Vice
President, General Counsel and Secretary of the Company and shall devote his
full business time, skill, attention and best efforts in carrying out his duties
and promoting the best interests of the Company. Executive shall also serve as a
director and/or officer of one or more of the Company’s subsidiaries as may be
requested from time to time by the Board of Directors. Subject always to the
instructions and control of the Board of Directors of the Company, Executive
shall report to the Chief Executive Officer of the Company and shall be
responsible for all legal matters and the day to day administrative affairs of
the Company.
 

--------------------------------------------------------------------------------



Executive shall not at any time while employed by the Company or any of its
affiliates (as defined in the Severance Protection Agreement between the Company
and Executive dated as of May 1, 2006, (the “SPA”), incorporated in this
Agreement by this reference), without the prior consent of the Board of
Directors, knowingly acquire any financial interests, directly or indirectly, in
or perform any services for or on behalf of any business, person or enterprise
which undertakes any business in substantial competition with the business of
the Company and its affiliates or sells to or buys from or otherwise transacts
business with the Company and its affiliates; provided that Executive may
acquire and own a de minimus amount of the outstanding capital stock of any
public corporation which sells or buys from or otherwise transacts business with
the Company and its affiliates.
 
2.1  Base Salary.
 
(a)  (i) Effective as of May 1, 2006, Executive shall be paid an initial salary
at the monthly rate of $29,166.67, which shall be paid in accordance with the
Company’s normal payroll practice with respect to salaried employees, subject to
applicable payroll taxes and deductions (the “Base Salary”). Executive’s Base
Salary shall be subject to review and possible change in accordance with the
usual practices and policies of the Company. However, Executive’s base annual
salary shall not be reduced to less than $350,000.
 
-2-

--------------------------------------------------------------------------------



(ii) If for any reason other than Executive’s voluntary resignation, his death,
or termination for cause pursuant to Section 7(c), Executive does not continue
to be employed by the Company, Executive shall continue to receive an amount
equal to his then current Base Salary plus an annual performance bonus equal to
the highest annual bonus payment Executive has received in the previous three
years (“Highest Annual Bonus”) for the then remaining balance of the term of
this Agreement. In no event shall such payment be less than one year’s Base
Salary plus Highest Annual Bonus. The foregoing amounts shall be paid to
Executive over the remaining term of this Agreement or one year (whichever is
applicable) in accordance with the Company’s payroll and bonus payment policies.
Notwithstanding the foregoing, no payments under this subparagraph (ii) shall be
made if the Company makes all payments to Executive required to be made, if any,
under the SPA in the event of a Change in Control (as defined in the SPA).
 
(b) If Executive resigns voluntarily or ceases to be employed by reason of his
death or by the Company (or any affiliate) for cause as described in Section
7(c) of this Agreement, all benefits described in Sections 2 and 4 hereof shall
terminate (except to the extent previously earned or vested).
 
(c) If Executive’s employment shall have been terminated as a result of
Executive’s disability pursuant to Section 7(b), the Company shall pay in equal
monthly installments for the then remaining balance of the term of this
Agreement or one year, whichever is greater, to Executive (or his beneficiaries
or personal representatives, as the case may be) disability benefits at a rate
per annum equal to 100% of his then current Base Salary, plus amounts equal to
the Highest Annual Bonus, less payments and benefits, if any, received under any
disability plan or insurance provided by the Company and less any “sick leave”
payments received from the Company for the applicable period.
 
-3-

--------------------------------------------------------------------------------



2.2 Bonuses. Executive shall be eligible for an annual performance bonus in
amounts between 0 and 100 percent of his Base Salary based upon his individual
performance and achievement by the Company of overall objectives as determined
by the compensation committee of the Board of Directors (“Compensation
Committee”). The target range for Executive’s performance bonus will be between
50% and 100% of his base salary. The Company agrees that Executive shall be
entitled to receive a cash bonus of not less than $122,500 for his services for
the full year 2006, which shall be payable in the 2007 calendar year.
 
2.3 Expenses. The Company shall pay or reimburse Executive in accordance with
the Company’s normal practices any travel, hotel and other expenses or
disbursements reasonably incurred or paid by Executive hereunder in connection
with the services performed by Executive, in each case upon presentation by
Executive of itemized accounts of such expenditures or such other supporting
information as the Company may require.
 
3.1 Incentive Plan. Executive shall be eligible for option grants and
performance share unit awards under the Company’s Amended and Restated 1996
Stock Incentive Plan (the “Plan”), and the Guidelines adopted to implement the
Plan. Upon approval by the Compensation Committee, the Company shall grant
Executive options to purchase 25,000 shares of Company stock at an exercise
price based on the price of the stock on the trading day immediately preceding
the start date (“Start Date”) of his employment, determined in accordance with
the Plan and pursuant to a stock option award agreement. The options would vest
one-third on the Start Date, one-third on the one year anniversary of the Start
Date, and one-third on the two year anniversary of the Start Date. In addition
the Compensation Committee shall be asked to approve a grant of 15,000
restricted stock shares, which grant will vest one-third on the one year
anniversary of the Start Date, one-third on the two year anniversary of the
Start Date, and one-third on the three year anniversary of the Start Date.
 
-4-

--------------------------------------------------------------------------------



3.2 Effect of Termination of Employment or Change in Control. 
 
(a)  If Executive shall resign voluntarily or cease to be employed by the
Company (or an affiliate) for cause as described in Section 7(c) of this
Agreement, except as provided in the SPA, all benefits described in Section 3
hereof shall terminate (except to the extent previously earned or vested and, if
Executive retires, those which may become vested upon retirement pursuant to the
terms of the Guidelines).
 
(b)  If Executive dies or becomes disabled, all options which have not vested
will accelerate and vest immediately, and, in the event of Executive’s death,
all option rights will transfer to Executive’s representative. If Executive’s
employment terminates by reason of death or disability, Executive or Executive’s
representative may exercise all unexercised options within three years after
such death or disability or the expiration date of the option, whichever is
sooner.
 
(c)  If Executive dies, becomes disabled or retires, performance shares awarded
to such Executive pursuant to the Guidelines shall immediately vest, but be
valued and awarded at the times and in the manner awarded to other plan
participants pursuant to the terms of such Guidelines.
 

-5-

--------------------------------------------------------------------------------



(d) If there is a Change in Control, then all options and performance shares
that have not vested will accelerate and vest immediately. Performance shares
awarded to Executive pursuant to the Guidelines shall be valued at 100 percent
as though the Company had achieved its target for each relevant plan period. The
Executive shall be entitled to receive one share of the Company’s common stock
upon the vesting of each Performance Share. Upon a Change in Control, the
Executive shall have the right to require the Company to purchase, for cash, and
at fair market value, any shares of stock purchased upon exercise of any option
or received upon the vesting of any Performance Share. (Terms used in this
Section, unless defined in this Employment Agreement, are as defined in the
SPA.)
 
4.1 Other Benefits. Executive shall be entitled to participate in life, medical,
dental, hospitalization, disability and life insurance benefit plans made
available by the Company to its senior executives and shall also be eligible to
participate in existing retirement or pension plans offered by the Company to
its senior executives, but, except as otherwise provided in Section 4.2, subject
in each case to the terms and requirements of each such plan or program; and
 
4.2 Pension Benefits. Executive shall be entitled to receive retirement benefits
as follows:
 
-6-

--------------------------------------------------------------------------------



(a) Qualified Plan Benefits. The Executive shall be entitled to receive, upon
his retirement as provided for in the Company’s Employees’ Retirement Plan (the
“Qualified Plan”), payments under the Qualified Plan computed as set forth in
that plan.
 
(b) Supplemental Executive Retirement Benefits. In addition to payments the
Executive is entitled to receive under the Qualified Plan, Executive also shall
be entitled to receive Supplemental Executive Benefits as set forth in this
Agreement and in the SERB Plan, which benefits are an amount equal to the
difference between the amount Executive would receive under the Qualified Plan
and the amount he would be entitled to receive had his benefit under the
Qualified Plan not been subject to the limitations on benefits and contributions
set forth in Sections 401 (a)(17) and 415 of the Internal Revenue Code of 1986,
as at any time amended, and the regulations thereunder.
 
(c) Vesting. The Qualified Plan Benefits and the Supplemental Retirement Benefit
described in Section 4.2 (b) shall be fully vested as of the date of this
Agreement. Upon the termination of Executive’s employment he shall be entitled
to receive all such benefits as provided in Section 4.2 (d).
 
(d) Time and Method of Payment of Benefits. Benefit payments under the SERB Plan
shall be made to Executive in the same manner as provided under the Qualified
Plans. Except as otherwise provided in the Qualified Plans, no benefits shall be
payable hereunder prior to death, disability or termination of employment.
 
(e) Prohibition on Assignment. Other than pursuant to the laws of descent and
distribution, Executive’s right to benefit payments under this Section 4.2 are
not subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment or garnishment by creditors of
Executive or Executive’s beneficiary.
 
-7-

--------------------------------------------------------------------------------



(f) Source of Payments. Subject to Section 10 of the SERB Plan (“Section 10”),
all benefits under this Section 4.2 shall be paid in cash from the general funds
of the Company, and, except as set forth below, no special or separate fund
shall be established or other segregation of assets made to assure
such payments; provided, however, that the Company may establish a bookkeeping
reserve to meet its obligations hereunder. It is the intention of the parties
that the arrangements be unfunded for tax purposes and for purposes of Title I
of the Employee Retirement Income Security Act of 1974. In the event of a
possible Change in Control, and before a Change in Control occurs, the Company
shall contribute to the Trust described in Section 10, and in the manner
described therein, those amounts necessary to cause the present value of the
Trust assets to be no less than the present value of the future benefits payable
under the SERB Plan.
 
(g) Executive’s Status. Executive shall have the status of a general unsecured
creditor of the Company, and the SERB Plan shall constitute a mere promise to
make benefit payments in the future.
 
(h) Survival of Benefit. The Supplemental Retirement benefits described in this
Section 4.2 shall not be reduced during the term of this Agreement or
thereafter, and Executive’s rights with respect to these benefits shall survive
any termination (or non-renewal) of this Agreement, including, without
limitation, a termination pursuant to Section 7(c), or any amendment or
termination of the SERB Plan, to the full extent necessary to protect the
interests of Executive under this Agreement and under the terms of the SERB
Plan.
 
-8-

--------------------------------------------------------------------------------



5. Confidential Information. Except as specifically permitted by this Section 5,
and except as required in the course of his employment with the Company, while
in the employ of the Company or thereafter, Executive will not communicate or
divulge to or use for the benefit of himself or any other person, firm,
association, or corporation without the prior written consent of the Company,
any Confidential Information (as defined herein) owned, or used by the Company
or any of its affiliates that may be communicated to, acquired by or learned of
by Executive in the course of, or as a result of, Executive’s employment with
the Company or any of its affiliates. All Confidential Information relating to
the business of the Company or any of its affiliates which Executive shall use
or prepare or come into contact with shall become and remain the sole property
of the Company or its affiliates.
 
“Confidential Information” means information not generally known about the
Company and its affiliates, services and products, whether written or not,
including information relating to research, development, purchasing, marketing
plans, computer software or programs, any copyrightable material, trade secrets
and proprietary information, including, but not limited to, customer lists.
 
Executive may disclose Confidential Information to the extent it (i) becomes
part of the public domain otherwise than as a result of Executive’s breach
hereof or (ii) is required to be disclosed by law. If Executive is required by
applicable law or regulation or by legal process to disclose any Confidential
Information, Executive will provide the Company with prompt notice thereof so as
to enable the Company to seek an appropriate protective order.
 
-9-

--------------------------------------------------------------------------------



Upon request by the Company, Executive agrees to deliver to the Company at the
termination of Executive’s employment, or at such other times as the Company may
request, all memoranda, notes, plans, records, reports and other documents (and
all copies thereof) containing Confidential Information that Executive may then
possess or have under his control.
 
6. Assignment of Patents and Copyrights. Executive shall assign to the Company
all inventions and improvements within the existing or contemplated scope of the
Company’s business made by Executive while in the Company’s employ, together
with any such patents or copyrights as may be obtained thereon, both domestic
and foreign. Upon request by the Company and at the Company’s expense, Executive
will at any time during his employment with the Company and after termination
regardless of the reason therefore, execute all proper papers for use in
applying for, obtaining and maintaining such domestic and foreign patents and/or
copyrights as the Company may desire, and will execute and deliver all proper
assignments therefore.
 
7. Termination.
 
(a)  This Agreement shall terminate upon Executive’s death.
(b)  The Company may terminate Executive’s employment hereunder upon 15 days’
written notice if in the opinion of the Board of Directors, Executive’s physical
or mental disability has continued or is expected to continue for 180
consecutive days and as a result thereof, Executive will be unable to continue
the proper performance of his duties hereunder. For the purpose of determining
disability, Executive agrees to submit to such reasonable physical and mental
examinations, if any, as the Board of Directors may request and hereby
authorizes the examining person to disclose his findings to the Board of
Directors of the Company.
 
-10-

--------------------------------------------------------------------------------



(c)  The Company may terminate Executive’s employment hereunder “for cause” (as
hereinafter defined). If Executive’s employment is terminated for cause,
Executive’s salary and all other rights not then vested under this Agreement
shall terminate upon written notice of termination being given to Executive. As
used herein, the term “for cause” means the occurrence of any of the following:
 
(i)  Executive’s disregard of a direct, material order of the Board of Directors
of the Company, the substance of which order is (a) a proper duty of Executive
pursuant to this Agreement, (b) permitted by law and (c) otherwise permitted by
this Agreement, which disregard continues after 15 days’ opportunity and failure
to cure; or
 
(ii)  Executive’s conviction for a felony or any crime involving moral
turpitude.
 
8. Additional Remedies. Executive recognizes that irreparable injury will result
to the Company and to its business and properties in the event of any breach by
Executive of the non-compete provisions of Section 1, the confidentiality
provisions of Section 5 or the assignment provisions of Section 6 and that
Executive’s continued employment is predicated on the covenants made by him
pursuant to such Sections. In the event of any breach by Executive of his
obligations under said provisions, the Company shall be entitled, in addition to
any other remedies and damages available, to injunctive relief to restrain any
such breach by Executive or by any person or persons acting for or with
Executive in any capacity whatsoever and other equitable relief.
 
-11-

--------------------------------------------------------------------------------



9. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company and their respective
legal representatives, successors and assigns. Neither this Agreement nor any of
the duties or obligations hereunder shall be assignable by Executive.
 
10. Governing Law; Jurisdiction. This Agreement shall be interpreted and
construed in accordance with the laws of the State of California. Each of the
Company and Executive consents to the jurisdiction of any state or federal court
sitting in California, in any action or proceeding arising out of or relating to
this Agreement.
 
11. Headings. The paragraph headings used in this Agreement are for convenience
of reference only and shall not constitute a part of this Agreement for any
purpose or in any way affect the interpretation of this Agreement.
 
12. Severability. If any provision, paragraph or subparagraph of this Agreement
is adjudged by any court to be void or unenforceable in whole or in part, this
adjudication shall not affect the validity of the remainder of this Agreement.
 
13. Complete Agreement. This Agreement and the SPA embody the complete agreement
and understanding among the parties, written or oral, which may have related to
the subject matter hereof in any way and neither shall be amended orally, but
only by the mutual agreement of the parties in writing, specifically referencing
this Agreement or the SPA, as the case may be. To the extent there is an
inconsistency between the terms of this Agreement and the terms of the SPA, the
Agreement which provides terms most favorable to the Executive shall govern.
 
-12-

--------------------------------------------------------------------------------



14. Counterparts. This Agreement may be executed in one or more separate
counterparts, all of which taken together shall constitute one and the same
Agreement.
 
CENTURY ALUMINUM COMPANY

     
By: 
/s/ Logan Kruger   
 
/s/ Robert R. Nielsen        Robert R. Nielsen

Title: President and Chief Executive Officer 

-13-

--------------------------------------------------------------------------------




